EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen 
Frausto on 6-21-2021.

The application has been amended as follows: 

Claim 1 has been replaced with the following:
1. An engineered T cell, comprising a nucleic acid encoding a fusion protein of the formula CD80-linker-Fc, wherein CD80 is a variant CD80 polypeptide comprising the amino acid substitutions H18Y, A26E, E35D, M47L, V68M, A71G and D90G in 
(i) the amino acid sequence set forth in SEQ ID NO: 2 or
(ii) the amino acid sequence set forth in amino acids 35-141 of SEQ ID NO:1 (SEQ ID NO: 3031).


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
The instant claims require an engineered T cells comprising a nucleic acid encoding a fusion protein of the formula CD80 variant-linker-Fc, wherein the CD80 variant comprises the amino acid substitutions of His18Tyr, Ala26Glu, Glu35Asp, Met47Leu, Val68Met, Ala71Gly and Asp90Gly in SEQ ID NO:2 or amino acids 35-141 of SEQ ID NO:1. 
 It is noted that amino acids 35-141 of SEQ ID NO:1 also has the unique sequence identifier of SEQ ID NO: 3031, which is identical to amino acids 1-107 of SEQ ID NO:2:




222 bits(565)	2e-80	Compositional matrix adjust.	107/107(100%)	107/107(100%)0/107(0%)
Query  1    VIHVTKEVKEVATLSCGHNVSVEELAQTRIYWQKEKKMVLTMMSGDMNIWPEYKNRTIFD  60
            VIHVTKEVKEVATLSCGHNVSVEELAQTRIYWQKEKKMVLTMMSGDMNIWPEYKNRTIFD
Sbjct  1    VIHVTKEVKEVATLSCGHNVSVEELAQTRIYWQKEKKMVLTMMSGDMNIWPEYKNRTIFD  60

Query  61   ITNNLSIVILALRPSDEGTYECVVLKYEKDAFKREHLAEVTLSVKAD  107
            ITNNLSIVILALRPSDEGTYECVVLKYEKDAFKREHLAEVTLSVKAD
Sbjct  61   ITNNLSIVILALRPSDEGTYECVVLKYEKDAFKREHLAEVTLSVKAD  107


 The CD80 variant comprising the amino acid substitutions of His18Tyr, Ala26Glu, Glu35Asp, Met47Leu, Val68Met, Ala71Gly and Asp90Gly in amino acids 35-141 of SEQ ID NO:1(SEQ ID NO: 3031) is identical to SEQ ID NO:2276.
The fusion protein based on SEQ ID NO:2 will include amino acids 108-208 of SEQ ID NO:2.  Amino acids 108-208 of SEQ ID NO:2 comprise the IgC domain of CD80 (NCBI conserved domain search, 6-30-2021).  
The first disclosure of SEQ ID NO:2276, or the variant CD80 comprising the amino acid substitutions of His18Tyr, Ala26Glu, Glu35Asp, Met47Leu, Val68Met, Ala71Gly and Asp90Gly in SEQ ID NO:2 by applicant was in provisional application 62/574,165, which is the effective filing date of the instant claims.  The specification teaches that SEQ ID NO:2276 exhibits much higher binding to PD-L1 and a higher binding to CTLA4 than wtCD80, while retaining binding to CD28 (Table 13, SEQ ID NO: 2276).
Fargeas et al (Journal of Experimental Medicine, 1995, vol. 182, pp. 667-675, reference of the IDS filed 3/04/2021) screened for CD80 mutants in the V-region that bind to both of CTLA4 and CD28 (lines 7-9 of the abstract).  Fargeas et al disclose the particular mutations in the V-region of CD80 (page 670, Table 1), none of which include any of the required substitutions of the instant claims.   Fargeas et al do not disclose mutants of CD80 that bind to PD-L1 while retaining binding to CD28.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643